DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the amendment filed 06/14/2021: Claims 3-5 and 10-15 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dallarosa et al. (US10399183), and further in view of DeMuth et al. (US20180326664).
Regarding claim 1, Dallarosa teaches a three dimensional (3D) printing system for manufacturing a three dimensional article comprising: a build platform coupled to a vertical positioning apparatus; a light engine that scans an array of light spots across a build plane, scanning is along a first axis and the array of light spots is arranged along a second axis, build plane locations are laterally defined by an X-axis and a Y-axis, the first axis is parallel to the X-axis; 
a controller configured to: 
(1) operate the vertical positioning apparatus to position a top surface above the build platform proximate to the build plane; 
(2) dispense a layer of build material over the top surface; 
(3) operate the light engine to:

(b) repeat (a) one or more times with the light spots shifted in Y in order to image the unimaged stripes; and 
(4) repeat steps (1)-(3) until the three dimensional article is formed, as previously recited in the office action mailed on 02/12/2021.
However, Dallarosa fails to teach wherein the light engine includes a parallel beam generator that generates a plurality of light beams along the second axis and a scanning system that receives the plurality of light beams and scans the plurality of light beams along the first axis; the parallel beam generator includes a spatial light modulator that includes a columnar array of controllable light modulating elements, the columnar array of controllable light modulating elements individually receive light from a light source and output a modulated light beam, the spatial light modulator outputs a columnar array of modulated light beams.
In a separate embodiment, as disclosed in Figure 19, Dallarosa teaches the light engine (see modified Figure 19 below) includes a parallel beam generator (optical head 1940) that generates a plurality of light beams along the second axis (beams 1931) and a scanning system (polygon mirror 1942) that receives the plurality of light beams (col 18 line 30-34) and scans them along the first axis (see arrow on top surface in Figure 19). A multiple beam scanning system as taught by the additive manufacturing device of Dallarosa allows for different and more efficient scanning patterns (col 19 line 13-15) at faster build speeds (col 19 line 21-22).

    PNG
    media_image1.png
    331
    390
    media_image1.png
    Greyscale

In light of the overlap between the light engine of the embodiment disclosed in Figure 1 and the light engine of the other embodiment disclosed in Figure 19, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the light engine of claim 1 to include a parallel beam generator that generates a plurality of light beams along the second axis and a scanning system that receivesthe plurality of light beams and scans them along the first axis, as both taught by Dallarosa, for the benefit of generating different and more efficient scanning patterns at faster build speeds. 
Further, Dallarosa modified with the embodiment disclosed in Figure 19 fails to teach the parallel beam generator includes a spatial light modulator that includes a columnar array of controllable light modulating elements, the columnar array of controllable light modulating elements individually receive light from a light source and output a modulated light beam, the spatial light modulator outputs a columnar array of modulated light beams.
In the same field of endeavor pertaining to an additive manufacturing device using a light scanning system, DeMuth teaches a spatial light modulator (spatial angular light valve subsystem 640; Figure 6F) that includes a columnar array of controllable light modulating 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the beam expander of modified Dallarosa include the spatial light modulator of DeMuth, for the benefit of redirecting light entering at an undesired angle to a desired angle before being directed towards a powder bed.

Regarding claim 2, Dallarosa modified with DeMuth teaches the three dimensional printing system of claim 1. However, Dallarosa modified with DeMuth fails to teach the three dimensional printing system further comprising a material dispenser that dispenses the layer of build material over the top surface. 
In a further embodiment, shown in Figure 18, Dallarosa teaches the three dimensional printing system further comprising a material dispenser (hoppers 1820a, 1820b; see Figure 18) that dispenses the layer of build material (powder 1804; Figure 18) over the top surface(powder bed 1802; Figure 18). Scanning and exposing the powder layer as the layer is delivered may further increase build rates (col 17 line 61-65).


Regarding claim 6, Dallarosa modified with DeMuth teaches the three dimensional printing system of claim 1. However, Dallarosa modified with DeMuth fails to teach wherein the parallel beam generator includes: a beam expander that expands the columnar array of light beams along the second axis; and a columnar array of micro-lenses that each shrink one of the light beams, the light beams are separated by gaps that correspond to the unimaged stripes in step (a).
In a further embodiment, shown in Figure 2 and 2A, Dallarosa teaches wherein the parallel beam generator (optical head 240) includes: a beam expander that expands the columnar array of light beams along the second axis (see beam expansion between 233a-233c in Figure 2A; col 11 line 49-53); and 
a columnar array of micro-lenses that each shrink one of the light beams, the light beams are separated by gaps that correspond to the unimaged stripes in step (a) (see modified Figure 2 below; col 10 line 67- col 11 line 1-6 and col 11 line 15-19). A multiple beam scanning system as taught by the additive manufacturing device of Dallarosa allows for different and more efficient scanning patterns (col 19 line 13-15) at faster build speeds (col 19 line 21-22).


    PNG
    media_image2.png
    570
    379
    media_image2.png
    Greyscale


Regarding claim 8, Dallarosa modified with DeMuth teaches the three dimensional printing system of claim 1. However, Dallarosa modified with DeMuth fails to teach wherein the scanning system includes a polygon mirror, as discussed
In the embodiment disclosed in Figure 19, Dallarosa teaches the scanning system includes a polygon mirror (polygon mirror 1942; see Figure 19) that provides the scanning motion of the light beams along the X-axis (col 18 line 36-39). A multiple beam scanning system 
In light of the overlap between the scanning system of claim 1 and scanning system of claim 8, as taught by the embodiment disclosed in Figure 19 of Dallarosa, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scanning system of claim 1 to include a polygon mirror that provides the scanning motion of the light beams along the X-axis, as both taught by Dallarosa, for the benefit of generating different and more efficient scanning patterns at faster build speeds.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dallarosa et al. (US10399183), and further in view of DeMuth et al. (US20180326664) and Gelbart (US20170050377).
Regarding claim 7, Dallarosa modified with DeMuth teaches the three dimensional printing system of claim 6. As it has been discussed above in the above rejection of claim 1, Dallarosa modified with DeMuth discloses a controller (control system 150) configured to operate the light engine to complete step (b). However, Dallarosa modified with DeMuth fails to teach wherein the parallel beam generator includes a beam deflector configured to shift the light spots according to step (b). 
In the same field of endeavor pertaining to an additive manufacturing apparatus that builds a 3D object by interleaved scanning, Gelbart teaches the parallel beam generator (see modified Figure 1 below) includes a beam deflector (tilting glass plate 15) configured to shift 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the parallel beam generator taught by Dallarosa modified with DeMuth to include a beam deflector to shift the light spots, as taught by Gelbart, according to step (b), wherein the controller taught by Dallarosa modified with DeMuth is capable of performing said step, for the benefit of making the angular accuracy less demanding and allowing the use of a stepper motor to tilt the beam deflector.

    PNG
    media_image3.png
    658
    762
    media_image3.png
    Greyscale

Regarding claim 9, modified Dallarosa teaches a three dimensional (3D) printing system for manufacturing a three dimensional article comprising: 

2) a light engine that further includes: 
a) a parallel beam generator that generates a plurality of light beams arranged along a second axis; and
 b) a scanning system that scans the plurality of light beams along a first axis; and 
3) a controller configured to: 
a) operate the build platform to position a top surface proximate to a build plane and to provide a layer of resin upon the top surface, the build plane having a lateral extent defined by an X-axis and a Y-axis;
 b) operate the light engine including: 
i) operate the parallel beam generator to provide a plurality of light spots that span at least a portion of the Y-axis; 
iii) operate the scanning system to scan the spots along the X-axis leaving unimaged stripes of the build plane that have not been scanned, as previously recited in the office action mailed on 02/12/2021.
However, Dallarosa fails to teach the parallel beam generator includes a spatial light modulator that includes a columnar array of controllable light modulating elements, the columnar array of controllable light modulating elements individually receive light from a light source and output a modulated light beam, the spatial light modulator outputs a columnar array of modulated light beams, the parallel beam generator includes a beam deflector configured to deflect the columnar array of modulated light beams along the second axis; the parallel beam generator includes a beam deflector configured to deflect the columnar array of 
In the same field of endeavor pertaining to an additive manufacturing device using a light scanning system, DeMuth teaches a spatial light modulator (spatial angular light valve subsystem 640; Figure 6F) that includes a columnar array of controllable light modulating elements (additional patterning light valve and beam steering elements 642), the columnar array of controllable light modulating elements individually receive light from a light source (light beams 641; see Figure 6F) and output a modulated light beam, the spatial light modulator outputs a columnar array of modulated light beams (one of various light beam angles 643; see Figure 6F). The spatial light modulator of DeMuth redirects light entering at an undesired angle to a desired angle before being directed towards a powder bed ([0107] Light beams 641 entering at an undesired angle after being steered by earlier solid state beam steering elements (not shown) can be redirected to a desired angle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the beam expander of modified Dallarosa include the spatial light modulator of DeMuth, for the benefit of redirecting light entering at an undesired angle to a desired angle before being directed towards a powder bed.
Further, Dallarosa modified DeMuth fails to teach the parallel beam generator includes a beam deflector configured to deflect the columnar array of modulated light beams along the second axis; and operating the beam deflector to position the spots with a set of Y- values; and 
In the same field of endeavor pertaining to an additive manufacturing apparatus that builds a 3D object by interleaved scanning, Gelbart teaches the parallel beam generator (see modified Figure 1 discussed in claim 7) includes a beam deflector (tilting glass plate 15) configured to deflect the light beams along the second axis ([0021] Tilting of the glass shifts the image of the array by a small amount, allowing the writing of several interleaved scans without table movement; the array of beams moves along the second axis as shown in modified Figure 7F below); and 
operating the light engine to include operating the beam deflector to position the spots with a set of Y-values ([0021] Tilting of the glass shifts the image of the array by a small amount, allowing the writing of several interleaved scans without table movement) ; and
iv) repeat steps i), ii), and iii) with different beam deflections along the Y-axis to image the unimaged stripes (see interleaved writing in Figure 5); and c) repeat a) and b) (see scan 1 and scan 2 in Figure 5) until a the three dimensional article has been manufactured ([0020] Object 1 is being built layer by layer by lowering build platform 2 after each layer is exposed and polymerized). Using the beam deflector to shift in the Y-axis taught by Gelbart allows the glass to be moved over relatively large angles, making the angular accuracy less demanding and allowing the use of a stepper motor to tilt the beam deflector ([0021] The advantage of using a tilting glass plate over other methods of image displacement is that the glass is moved relatively 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the parallel beam generator taught by  Dallarosa modified with DeMuth to include a beam deflector configured to deflect the light beams along the second axis, as taught by Gelbart, and operating the light engine to include operating the beam deflector to position the spots with a set of Y-values; and iv) repeat steps i), ii), and iii) with different beam deflections along the Y-axis to image the unimaged stripes; and c) repeat a) and b) until a the three dimensional article has been manufactured, wherein the disclosed controller by Dallarosa modified with DeMuth is capable of performing said step(s), for the benefit of making the angular accuracy less demanding and allowing the use of a stepper motor to tilt the beam deflector.

    PNG
    media_image4.png
    610
    517
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments, see Claim 6 on pg. 9 and “Response to Claim Objections” on pg. 8, filed 06/14/2021, with respect to claim 6 rejected under 35 USC 112(b) and objection of claims 1 and 7 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 6, and the objection of claims 1 and 7 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 and 9 regarding whether Dallarosa teaches a spatial light modulator have been fully considered and are persuasive. The examiner agrees that Dallarosa does not teach a spatial light modulator.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743